135 F.3d 765
Thomas C. Moone, James A. Hicksv.Robert D. Petrilli, District Director, Robert Hromack,Parole Agent II, Lawrence Turner, PA State InstitutionalParole Supervisor, William Bradford, PA State InstitutionalParole Officer, Mary A. Snider, PA State InstitutionalParole Officer, Debra Lahr, PA State Institutional ParoleAssistant, Gilbert A. Walter, Superintendent, Sara Brandon,Grievance Coordinator, Wayne Logue, Unit Manager, RogerSwanson, Drug/Alcohol Treatment
NO. 97-3350
United States Court of Appeals,Third Circuit.
Dec 01, 1997

Appeal From:  W.D.Pa. ,No.96cv02028 ,
Ziegler, J.


1
Affirmed.